Citation Nr: 0805982	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  00-22 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for clostridium 
difficile associated with service-connected chronic 
sinusitis/allergic rhinitis.

2.  Entitlement to an increased disability rating for lichen 
simplex chronicus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active service from October 1970 to October 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2002.  A transcript of 
that hearing is associated with the claims file.  

In November 2003 and April 2006, the Board remanded the 
issues for further development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has any residuals of clostridium difficile.  

2.  The veteran's lichen simplex chronicus is manifested by 
constant itching.  




CONCLUSIONS OF LAW

1.  Clostridium difficile is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2007).

2.  The schedular criteria for a 30 percent rating for lichen 
simplex chronicus have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806, 7813 (prior 
to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
April 2001, prior to the initial adjudication of his claims 
in the August 2001 rating decision at issue.  Additional 
notice letters were sent in September 2005 and May 2006.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the 2005 and 2006 letters 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in May 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notices 
informed the veteran of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  The VCAA 
notices also provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  

The Board notes that the VCAA notices did not make specific 
reference to the relevant diagnostic code or advise the 
veteran that a disability rating will be determined by 
applying this code.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit Court held that any 
error by VA in providing the notice required by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.".  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish the 
claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).  

In this case, the Board points to the veteran's September 
2003 substantive appeal to demonstrate actual knowledge of 
his awareness of what was necessary to substantiate his 
claim.  In that document, the veteran stated: "My condition 
does meet the 30% as defined by the VA - my chest, back, both 
upper arms, and neck are affected.  [The veteran noted in the 
margin that "more than 20% of my body is affected."] I 
regularly require corticosteroids for the constant itching . 
. . ."  The veteran's statement clearly shows that he had an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Entitlement to service connection for clostridium difficile 
associated with service-connected chronic sinusitis/allergic 
rhinitis.

Pertinent Law and Regulations

The veteran does not allege, and the evidence does not 
otherwise suggest, that he is entitled to service connection 
for this condition on a direct incurrence basis. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  Instead, he 
is claiming it is the result of antibotics taken for his 
service-connected sinusitis - so his claim is entirely 
predicated on the notion of secondary service connection.  38 
C.F.R. § 3.310(a) (2007).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Analysis

With respect to Wallin element (1), current disability, the 
medical evidence of record does not show that the veteran has 
clostridium difficile or any residuals therefrom.  While the 
record does reflect that the veteran developed a clostridium 
difficile infection in his colon after a course of antibotics 
to clear up a sinus infection, the condition resolved with 
treatment.  See Dr. M.C.'s October 2000 statement.  The 
veteran was afforded a VA examination in December 2006.  
After clinical evaluation, the diagnosis was clostridium 
acute infection resolved, no residuals.  

As already alluded to, it is now well-settled that in order 
to be considered for service connection, a claimant must 
first have evidence of the disability alleged.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996); and Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

To the extent the veteran, himself, contends he has 
clostridium difficile, it is equally now well established 
that laypersons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In short, since the veteran does not have a current 
disability involving clostridium difficile, his claim must be 
denied.  See Degmetich, Brammer, both supra.  In reaching 
this decision, the Board emphasizes that Dr.'s M.C.'s October 
2000 statement reporting that the condition had resolved 
predates the veteran's claim filed in November 2000.  Simply 
stated, the veteran clearly did not have clostridium 
difficile, or any residuals therefrom at the time he filed 
his claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(holding that a current disability exists if the diagnosed 
disability is present at the time of the claim).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for clostridium difficile on a 
secondary basis.  And since the preponderance of the evidence 
is against his claim, the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Entitlement to an increased disability rating for lichen 
simplex chronicus, currently evaluated as 10 percent 
disabling.

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2007).

In a July 1995 rating decision, the RO granted service 
connection for lichen simplex chronicus and assigned a 10 
percent initial evaluation.  The veteran filed a claim for an 
increased rating for his skin disability in 2000.  While this 
appeal was pending, the applicable rating criteria for 
evaluating skin disorders were amended - effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
September 2003 statement of the case (SOC) reflects that the 
RO has evaluated the veteran's skin condition under these 
revised criteria.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board will similarly apply both the old and new 
versions of the criteria to the veteran's claim. Bear in 
mind, though, the revised criteria only can be applied 
prospectively from the effective date of the change.  Whereas 
the former criteria may be applied both prior to and since 
the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. See, too, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran's skin condition is evaluated under Diagnostic 
Code (DC) 7813 (2001).  Prior to August 2002, the rating 
schedule noted that, unless otherwise provided, DCs 7807 
through 7819 were to be rated as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.

Under the former DC 7806, for eczema, a 10 percent evaluation 
was warranted where the skin disability was manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent evaluation was 
warranted where the disability was manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement; 
and a 50 percent evaluation was warranted where the 
disability was manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, DC 7806 (2001).

Under the current version of DC 7813, effective August 30, 
2002, dermatophytosis is to be rated as disfigurement of the 
head face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806).  38 C.F.R. § 4.118, 
DC 7813 (2007).

Under current DC 7806, a 10 percent rating is assigned for at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted for 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118, DC 7806 (2007).

Analysis

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Having reviewed all the evidence of record, including the 
reports of VA examinations conducted in April 2001 and 
December 2006, as well as various VA and private outpatient 
treatment records, the Board finds that the veteran's 
service-connected skin condition warrants a 30 percent 
rating.  The 2006 VA examiner indicated that the veteran's 
skin condition is manifested by constant itching.  The Board 
therefore finds that a 30 percent rating under the provisions 
of the prior DC 7806 is warranted.  

The veteran filed a timely Substantive Appeal pertaining to 
this issue in September 2003.  In that document, the veteran 
indicated that he would drop his appeal if he were awarded a 
30 percent rating.  The Board notes that a claimant is 
generally presumed to be seeking the maximum evaluation.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  However, a claimant may 
limit an appeal to a specific evaluation.  Hamilton v. Brown, 
4 Vet. App. 528, 544 (1993).  

In sum, the veteran's skin disability warrants a higher 30 
percent rating, but no greater.  So this is the rating that 
must be assigned.  38 C.F.R. §§ 4.3, 4.7; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for clostridium difficile 
associated with service-connected chronic sinusitis/allergic 
rhinitis is denied.

Entitlement to a 30 percent for lichen simplex chronicus is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


